UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1368


PETER KINYANJUI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 18, 2017                                 Decided: October 12, 2017


Before GREGORY, Chief Judge, and KEENAN and THACKER, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE, P.C., Raleigh, North Carolina, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, John S. Hogan, Assistant
Director, Lindsay Corliss, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Kinyanjui, a native and citizen of Kenya, petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to reopen as untimely and

declining to apply equitable tolling. We have reviewed the administrative record and the

Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2017). We

therefore deny the petition for review in part for the reasons stated by the Board. See In re

Kinyanjui (B.I.A. Feb. 28, 2017).

       We lack jurisdiction to review the Board’s refusal to exercise its sua sponte authority

to reopen and therefore dismiss this portion of the petition for review. See Lawrence v.

Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d 397, 400-01

(4th Cir. 2009). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        DENIED IN PART;
                                                                      DISMISSED IN PART




                                              2